Citation Nr: 0415925	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to a compensable initial rating for Bell's palsy.

Entitlement to a compensable initial rating for herpes 
dermatitis.

Entitlement to a compensable initial rating for degenerative 
joint disease of the left shoulder.

Entitlement to a compensable initial rating for Wolff-
Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied the issues currently before the Board.

The Board has determined that further development is required 
with regard to the veteran's claim for entitlement to service 
connection for a cervical spine disorder.  This claim is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  There is competent evidence of record establishing that 
the veteran's hemorrhoids had their origins in service.

3.  The evidence of record reasonably shows that some element 
of a low back disorder may be associated with service.

4.  Bell's palsy is not productive of moderate incomplete 
paralysis of the seventh cranial nerve.

5.  Herpes dermatitis is productive of symptoms that most 
nearly approximate periodic exfoliation, exudation or itching 
involving an exposed surface.  However, constant exfoliation 
or itching, extensive lesions, marked disfigurement are not 
shown.  Neither is 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected, and there is no 
evidence of record indicating that the veteran's herpes 
dermatitis required systemic therapy for a total duration of 
six weeks or more, but not constantly, during the past twelve 
month period.

6.  Degenerative joint disease of the left shoulder is 
productive of functional impairment due to pain and fatigue.  
However, the evidence of record does not show limitation of 
motion of the left arm at the shoulder.

7.  Wolff-Parkinson-White syndrome is not productive of an 
incomplete auriculoventricular block, without syncope, but 
occasionally symptomatic.  Neither does the clinical evidence 
reflect a workload of 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, and continuous medication is not required.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Bell's palsy is not compensably disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8205 and 8207 (2003).

4.  The criteria for an initial rating of 10 percent for 
herpes dermatitis are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002 & 2003).

5.  The criteria for an initial rating of 10 percent for 
degenerative joint disease of the left shoulder are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5201 (2003).

6.  Wolff-Parkinson-White syndrome is not compensably 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7015 
(1998 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and severity of his disabilities.  There 
is no indication of additional relevant medical evidence that 
has not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in September 1996.  Thereafter, in a rating decision dated in 
January 1997 those issues were denied.  Only after the rating 
action was promulgated did the AOJ, in June 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  The veteran was 
also issued supplemental statements of the case (SSOCs) in 
February 2003 and January 2004.  These SSOCs documented the 
evidence used to evaluate the veteran's claims and supplied 
the veteran with the appropriate regulations regarding VA's 
duty to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in January 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Hemorrhoids

Factual Background

Service medical records document treatment for hemorrhoids in 
August 1986.  The April 1996 submarine duty separation 
examination report noted a history of intermittent 
hemorrhoids, with no current disability shown on examination.

An August 1996 VA examination report noted that the veteran 
described a rectal examination in 1987 that was followed by 
severe pain and bleeding for two months.  The veteran 
reported intermittent pruritis ani.  The diagnoses were 
history of hemorrhoids and pruritis ani.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  He stated that he first had 
hemorrhoids during boot camp.  The veteran reported that he 
had recurrences periodically after that, but did not seek 
further treatment during service.  The veteran reported that 
he experienced bleeding about three times per year, and used 
Preparation H to treat it.

A November 1997 VA examination report noted that the veteran 
reported "longstanding" hemorrhoids, which flared up on 
occasion.  The veteran complained of pain with bowel 
movements and occasional bleeding.  The diagnosis was 
hemorrhoids by history, not present on examination.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the Board recognizes that this claim could 
benefit from further development to clarify the medical 
evidence of record.  However, given the fact that this appeal 
stems from an original claim filed in 1996, the Board finds 
that, particularly when resolving all doubt in favor of the 
veteran, there is sufficient evidence of record to render a 
decision at this time.

Service medical records indicate that the veteran was treated 
for hemorrhoids during service.  A history of hemorrhoids is 
reflected in his April 1996 separation examination report, 
and both the October 1996 and November 1997 VA examination 
reports.  The Board is aware that these examination reports 
do not note the presence of hemorrhoids commensurate with the 
current examination.  However, the veteran testified at his 
May 1997 hearing that he experiences recurrences of the 
symptoms he had in service about three times a year, which he 
treats himself with over the counter medication.  The veteran 
is competent to testify to symptoms he currently experiences.  
Accordingly, the Board finds that there is reasonable basis 
upon which to find that the veteran experienced "chronic" 
hemorrhoids during service, and it is our decision to grant 
service connection for hemorrhoids.


III.  Service Connection for Low Back Disorder

Factual Background

Service medical records indicate that the veteran complained 
of left-sided lumbar pain in May 1995.  The diagnosis was 
mechanical low back pain.  A service medical record dated 
later in May 1995 reported a diagnosis of muscular low back 
strain.  An April 1996 service medical record noted that the 
veteran complained of low back pain when arising from bed.  
Range of motion in the back was noted to be full.  The April 
1996 submarine duty separation examination report noted a 
history of mechanical low back pain, with no current 
disability shown on examination.

An October 1996 VA examination report noted that the veteran 
complained of low back pain and stiffness when rising in the 
morning.  The diagnosis was chronic lumbosacral back pain 
with degenerative joint disease.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  He stated that he had back pain 
often during service.  He stated that he could sometimes feel 
the pain in his leg, usually on the right side.  The veteran 
reported pain in the muscle of his low back, down into his 
buttocks.

A November 1997 VA examination report indicated that the 
veteran reported intermittent chronic low back pain, which 
was aggravated by bending and lifting.  He indicated that the 
discomfort, at times, radiated to his right leg.  The 
diagnosis was chronic intermittent muscular low back pain.  
The examiner noted that the x-rays showed a transitional 
anomaly, which was congenital.  VA x-rays taken in 
conjunction with the examination were interpreted as showing 
a transition anomaly.  The physician interpreting the x-ray 
stated that it was assumed that L-1 had small rudimentary 
ribs and S-1 was incompletely fused with the remainder of the 
sacrum.  There was also a narrow rudimentary disc noted at 
S1-S2 with no significant disc space narrowing elsewhere.  
Finally, a mild left-convex scoliosis or scoliotic 
positioning was noted at S1-2 with no definite reactive bony 
change.

A February 1998 private treatment note reported that the 
veteran complained of back pain.  The diagnosis was lumbar 
disc disease.

Analysis

The evidence reflects that the veteran had complaints related 
to his low back during service, and has a currently diagnosed 
low back disorder.  The veteran was treated for what was 
alternately diagnosed as muscular and mechanical back pain 
during service.  The April 1996 separation examination report 
noted a history of low back pain, with no disability noted at 
that time.  The October 1996 VA examination report noted a 
diagnosis of chronic lumbosacral back pain with degenerative 
joint disease.  The diagnosis noted in the November 1997 VA 
examination report is chronic intermittent muscular low back 
pain.  The examiner did note a transitional anomaly, which 
was congenital, as noted on x-ray.

While none of the clinical evidence of record specifically 
relates any element of the veteran's current back disorder to 
service, the Board notes that there is evidence developed 
shortly after service that suggests that there is an element 
of disability associated with the back that can reasonably be 
related to his period of service.  The veteran filed his 
original claim in September 1996, immediately after 
separation from service.  Though there are no indications of 
record that x-rays were taken at the October 1996 VA 
examination, the examination report notes a diagnosis of 
degenerative joint disease and chronic lumbosacral back pain.  
Such findings indicate some element of the veteran's back 
problems, which were documented during service, persisted 
thereafter.

The Board recognizes that additional development in this 
instance could prove useful in establishing a clearer picture 
of the veteran's current low back disorder.  Particularly, an 
additional clinical opinion could clarify the nature of any 
congenital anomaly and any superimposed disability that may 
reasonably be attributed service.  However, given the very 
lengthy period associated with this claim, the Board finds 
that a remand at this time would be a disservice to the 
veteran, as it would only serve to prolong an already 
extended appeals process.  In that the evidence currently of 
record is sufficient to establish that some element of 
disability associated with the low back is properly 
attributable to service, the Board finds it appropriate that 
the extent of this grant can be clarified in assigning a 
rating for the back disability in question.

IV.  Compensable Initial Rating for Bell's Palsy

Factual Background

Service medical records indicate that the veteran was 
diagnosed with Bell's palsy in 1994.  He was treated with 
prednisone with remission over about a three month period.

An October 1996 VA examination report indicated that the 
veteran reported normal sensation with no residual facial 
numbness.  The examiner noted a diagnosis of Bell's palsy, 
recovered.  He did not note any current examination findings 
regarding this disorder.

Service connection for Bell's palsy was granted in a January 
1997 decision and an initial noncompensable rating was 
assigned.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  He stated that his Bell's palsy 
primarily affected the right side of his face.  He reported 
that most of the paralysis had gone away, but his nose still 
twitched involuntarily.  He also reported that his eye 
twitched.  The veteran testified that sleeping was difficult 
because of the involuntary twitches.  He indicated that he 
had a dull sensation in his face rather than numbness.  He 
reported that, when his eye twitched, it affected his vision, 
which happened every day.

A November 1997 VA examination report noted that the veteran 
reported developing Bell's palsy on the right side in 1993.  
He continued to experience, twitching below the right eye and 
numbness over the right nose.  The veteran stated that these 
symptoms were uncontrollable and occurred almost daily.  On 
examination, there was moderate residual paresis of the 
facial muscles above the right eyebrow.  There was mild 
residual paresis of the facial muscles of the right cheek.  
The examiner noted that the veteran could fully smile.  There 
was very minimal sluggishness in the elevation of the right 
eyelid, but the veteran could fully open his eyes.

A May 1999 VA examination report noted that the veteran was 
diagnosed with recurrent Bell's palsy on the right side with 
frequent twitching of the right eyelid, drooling, and 
inability to close his eyelid.  On examination, the veteran 
could close his lid.  His cranial nerves were intact.  The 
examiner noted that the veteran had some weakness of the 
right cheek muscles, but there was otherwise no paralysis.

A July 2003 VA examination report indicated that the veteran 
complained of fasciculations under the right eye.  The 
veteran reported that these are related to nervousness, 
tiredness or the use of caffeine.  Examination showed nothing 
wrong with his facial muscle function bilaterally.  His 
features were symmetrical.  There was no tenderness or loss 
of sensation.  There were no fasciculations noted at the time 
of the examination.  The examiner stated that there were no 
residuals noted of Bell's palsy (seventh cranial nerve 
paralysis), which was a resolved condition.  He went on to 
state that the veteran's occasional symptoms were of no 
significant consequence and there was no sign of them on 
examination.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The service-connected disorder of Bell's palsy does not have 
a specific diagnostic code.  The evidence submitted by the 
veteran shows, Bell's palsy affects the facial nerves.  When 
a veteran is diagnosed with an unlisted condition, it must be 
rated under a closely related disease or injury where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2003).  In this 
case, the veteran's residuals of Bell's palsy are rated 
analogously to paralysis of either the fifth or the seventh 
cranial nerves under Diagnostic Codes 8205 and 8207.

Paralysis of the 5th (trigeminal) cranial nerve is rated 
under Diagnostic Code 8205.  The level of disability is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  Under these criteria, a 10 percent disability 
rating is warranted for incomplete moderate paralysis of the 
5th cranial nerve.  A 30 percent disability rating is 
warranted for severe incomplete paralysis of this nerve.  A 
50 percent disability rating contemplates complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8205.

Under Diagnostic Code 8207, a 10 percent rating is assigned 
for moderate incomplete paralysis of the seventh (facial) 
cranial nerve.  A 20 percent rating is assigned for severe 
incomplete paralysis of the seventh (facial) cranial nerve, 
and a 30 percent rating is assigned for complete paralysis of 
the seventh (facial) cranial nerve. Evaluation is dependent 
on relative loss of innervation. 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.

Disability ratings for nerve impairment are based on the 
proportion of impairment of motor, sensory, or mental 
function. See 38 C.F.R. § 4.120 (2003).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (2003).  The ratings for cranial nerve impairment are 
for unilateral involvement.  Id.

Other pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  See nerve involved for diagnostic code number and 
rating.  Id.  Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve.  Id.

Analysis

The Board notes that the veteran is currently evaluated under 
Diagnostic Code 8205, which is applicable to paralysis of the 
fifth cranial nerve.  However, the November 2003 VA 
examination specifically noted that the cranial nerve at 
issue is the seventh cranial nerve.  The Board finds that the 
evidence of record does not indicate that the veteran's 
residuals of Bell's palsy are productive of a compensable 
rating at this time.

The November 1997 VA examination report noted mild residual 
paresis of the facial muscles of the right cheek, though the 
veteran could fully smile.  In addition, the examination 
report also noted minimal sluggishness in the elevation of 
the right eyelid, though the veteran could fully open his 
eyes.  The May 1999 VA examination report noted that there 
was some weakness of the right cheek muscles, but there was 
otherwise no paralysis.  The November 2003 VA examination 
report specifically noted that there were no residuals of 
Bell's palsy noted.  He indicated that the symptoms described 
by the veteran were not noted on examination, and were of no 
significant consequence.  Though these clinical records have 
noted some symptoms associated with the veteran's facial 
nerves, specifically the 1997 and 1999 VA examination 
reports, such symptoms could not reasonably be characterized 
as being productive of moderate incomplete paralysis of the 
seventh cranial nerve, and a compensable rating is not 
warranted at this time.  Nor is there any indication of 
record that raises a question that a compensable rating is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating due to 
significant change in the level of disability.

The Board notes the veteran's complaints of uncontrollable 
muscle twitching in the right eye and nose, in addition to a 
dull sensation in his face.  These symptoms, however, to the 
extent they have been clinically delineated, do not reflect a 
disability picture that is severe enough to afford a tenable 
basis on which to grant a compensable rating at this time.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's Bell's palsy alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


V.  Compensable Initial Rating for Herpes Dermatitis

Factual Background

Service medical records indicate that the veteran was treated 
for herpes on several occasions during service, including in 
April 1996.

An October 1996 VA examination report noted that the veteran 
reported recurrent vesicles on the left lower face.  He 
indicated the vesicles recurred monthly and lasted for about 
a week.  He stated he was taking acyclovir and ointment.  On 
examination, there was no present evidence of herpes 
dermatitis.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  The veteran testified that he 
experienced outbreaks during periods of stress.  He indicated 
that he could "feel" when an outbreak was coming on.  He 
stated that he used topical and oral medication to try and 
subdue an outbreak before it got out of hand.  He stated that 
his topical medication was Cyclovere (sic).  The veteran 
reported that he got full lesions, about the size of a 
quarter, three to four times per year.

An October 1996 VA treatment note reported that the veteran 
had a history of oral herpes simplex virus, and had been on 
acyclovir intermittently for three years.  The veteran 
indicated his last outbreak had been one week prior.  On 
examination there was a mild scar of the left lower lip.  No 
active lesions were noted.

A November 1997 VA examination report indicated that the 
veteran reported developing herpes simplex in 1992.  The 
veteran reported recurrent symptoms around the left mouth, 
occurring about every one to two months.  The veteran stated 
that, in the past, he had obtained relief with acyclovir, but 
recently only obtained partial relief with that medication.  
The veteran stated that swelling and pain of the left 
submandibular region was associated with a breakout.  On 
examination, there was no current eruption about the mouth.  
There was no tender lymphadenopathy in the submandibular 
region.

A February 1999 private treatment note indicated that the 
veteran had a recurrence of his sores.  The physician noted 
large ulcer formations on the left chin.  A March 1999 
private treatment note reported that the veteran complained 
of recurrent sores.  On examination, two groups of papules 
were noted on the left chin.  The physician noted a diagnosis 
of recurrent herpes simplex and prescribed viral valtrex 
(sic).  Photographs of the veteran's chin, attached to the 
private treatment notes, documented two areas of sores on the 
veteran's left chin.

A May 1999 VA examination report noted that the veteran had 
recurrent attacks of herpes of the chin.  On examination, 
there was a scar over the left side of the veteran's chin, 
about .5 centimeters in size, noted to be possibly from 
recurrent herpes.

A July 2003 VA examination report noted that the veteran 
described his problem as herpes simplex, type 1 infection, 
with recurrent outbreaks in the lower anterior jaw area, 
left-sided, just above the chin.  The veteran reported that 
he took medication proactively, as soon as he felt the 
tingles, so it was difficult to judge how often he had 
outbreaks.  Examination showed no residuals of any herpes 
infection.  There was no rash, tenderness or sensory change.  
During the attacks, the estimated size of the area affected 
was about five square centimeters.  The veteran stated he had 
not had a full outbreak in several years due to his 
preventative medication.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
skin disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
Regulations, which were revised, include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under the criteria in effect prior to August 30, 2002, herpes 
dermatitis was to be rated as eczema in accordance with 38 
C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 
(2002).  Under Diagnostic Code 7806, eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area warranted a noncompensable rating; 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area warranted a 10 percent 
evaluation; eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement warranted a 30 
percent evaluation; and eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised Diagnostic Code 7806, a noncompensable 
rating is warranted if less than 5 percent of the entire body 
or less than 5 percent of the exposed areas are affected, and 
no more than topical therapy is required during the past 12-
month period.  A 10 percent rating is warranted if at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period. A 30 percent rating is warranted if 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period. A 50 percent rating is 
warranted if more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).


Analysis

The Board notes that the veteran's contentions of recurrent 
outbreaks of herpes dermatitis are supported by the 1999 
private treatment records, which note a recurrence of the 
veteran's sores.  Given that such sores have been noted to 
occur on an exposed area, the veteran's chin, the Board finds 
that the evidence of record indicates that the veteran's 
herpes dermatitis most nearly approximates exfoliation, 
exudation or itching involving an exposed surface.  
Accordingly, an initial rating of 10 percent is warranted 
under the old criteria, in effect prior to August 30, 2002.  
A higher rating is not warranted under the old criteria, as 
the evidence does not suggest constant exudiation or itching, 
extensive lesions, or marked disfigurement.  VA examination 
reports in October 1996, November 1997, May 1999, and 
November 2003 all documented the fact that no sores were 
present at the time of the examinations indicating that the 
evidence of record does not support a finding that the 
veteran's recurring outbreaks may be considered analogous to 
constant exudation or itching.  Although, a scar on the 
veteran's chin, about .5 centimeters in size, was attributed 
to the veteran's herpes dermatitis, such findings are not 
indicative of extensive lesions or marked disfigurement so as 
to warrant a 30 percent rating under the old criteria.

A rating higher than 10 percent is likewise not warranted 
under the new criteria, effective August 30, 2002.  The 
evidence of record reflects that the symptoms, particularly 
the recurrent sores and scarring, affects an area of the skin 
that is less than 20 to 40 percent of the entire body, and 
less than 20 to 40 percent of the exposed areas.  In 
addition, though the veteran has reported consistent use of 
acyclovir to treat his symptoms, the Board notes that this 
medication is an antiviral medication and not a systemic 
therapy as contemplated in the new criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's herpes dermatitis alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VI.  Compensable Initial Rating for Degenerative
Joint Disease of the Left Shoulder

Factual Background

Service medical records indicate that April 1996 left 
shoulder x-rays were interpreted as showing degenerative 
changes of the acromioclavicular joint with inferior 
osteophytes.  X-rays, taken later in April 1996, were 
interpreted as showing an osteophyte at the inferior aspect 
of the distal clavicle and at the inferior aspect of the 
acromion at the AC joint, compatible with degenerative 
osteoarthritis.  A May 1996 service medical record indicated 
that the veteran was seen for left shoulder pain.  On 
examination, minor tenderness to palpation was noted, as was 
mild instability of the posterior shoulder.  Service medical 
records reflect that the veteran is right-handed.

An October 1996 VA examination report noted that the veteran 
complained of pain in his left shoulder when he raised his 
left arm "the wrong way."  He reported that an MRI had 
shown spurs.  On examination, the left shoulder was normal 
with a normal configuration, no muscle atrophy, and no signs 
of inflammation.  The veteran had a full range of motion with 
elevation to 180 degrees and depression to 0 degrees.  
External and internal rotation were both 90 degrees.

An April 1997 VA treatment note indicated that the veteran 
sought treatment for left shoulder pain.  On examination, 
range of motion was noted to be decreased with abduction and 
adduction being limited.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  The veteran stated that pain in 
his left shoulder had made it difficult for him to exercise.  
The veteran reported that he had "pretty good motion," but 
noted that with use he got sharp pain.  The veteran testified 
that he did take medication for the pain.

A November 1997 VA examination report indicated that the 
veteran reported pain and discomfort with range of motion.  
The veteran reported that his shoulder symptoms were present 
intermittently.  On examination, the veteran could elevate 
his shoulder from 90 to 170 degrees actively.  His shoulder 
could be elevated to 180 degrees passively.  There was 
discomfort with that motion.  The veteran could abduct his 
shoulder from 90 to 180 degrees, with some discomfort.  The 
veteran could externally rotate his shoulder from 0 to 90 
degrees with some discomfort, and can internally rotate the 
shoulder from 0 to 90 degrees, with no discomfort.  VA x-rays 
taken in conjunction with the examination were interpreted as 
showing a normal left shoulder with no evidence of 
degenerative joint disease or soft tissue calcification.

A July 2003 VA examination report noted that the veteran 
reported he was working on a house, and both shoulders hurt 
by the end of the day.  On examination, the shoulders were 
normal bilaterally by inspection.  Range of motion was full.  
Abduction was 180 degrees.  Adduction was 45 degrees.  
Forward elevation was 180 degrees.  Backward elevation was 40 
degrees.  Internal and external rotation were both 90 
degrees.  The examiner noted that, with repetitive use, there 
was less than 10 percent functional impairment from pain and 
fatigue.  No x-rays were taken at that time.


Criteria

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted  where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

The Board notes that the veteran's service medical records 
report that he is right handed.  Accordingly, the veteran's 
left shoulder is rated under the criteria applicable to the 
minor arm.  Clinical evidence of record indicates that the 
veteran has, throughout the appeal period, had normal range 
of motion of his left shoulder.  Accordingly, a compensable 
rating is not warranted for limitation of motion alone under 
Diagnostic Code 5201.  Likewise, a compensable rating is not 
available under Diagnostic Code 5003.  Despite a diagnosis of 
degenerative joint disease, there is no current x-ray 
evidence of record documenting arthritis in the left shoulder 
joint.

Considering the criteria set forth in DeLuca, the Board notes 
that the veteran has consistently described pain with use.  
The November 2003 VA examiner did note that the veteran had 
limitation of function with pain and fatigue.  The examiner 
did state that the veteran's limitation of function was less 
than 10 percent.  However, the Board finds that a review of 
all the evidence of record suggests that a 10 percent rating 
for limitation of function based on pain and fatigue would be 
appropriate in this instance.  A higher rating is not 
warranted at this time as the complaints reported by the 
veteran and documented by the clinical evidence do not 
suggest a disability picture such that the veteran's 
limitation of the left shoulder is productive of impairment 
greater than that which is contemplated in a 10 percent 
rating.

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's left shoulder disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VII.  Compensable Initial Rating for Wolff-Parkinson-White
Syndrome

Factual Background

Service medical records indicate that the veteran was 
diagnosed with Wolff-Parkinson-White syndrome in September 
1993.  In October 1993, service medical records note that the 
veteran underwent a successful ablation.

An October 1996 VA examination report noted the veteran's 
history of Wolff-Parkinson-White syndrome.  On examination, 
the heart was of normal size and mechanism with a heart rate 
persistently at 92.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1997.  He stated that he experienced a 
rapid heart rate, for short periods of time, a couple of 
times per month.  The veteran stated that this usually 
happened when he was "doing something."  He went on to note 
that it lasted a couple of minutes.  He described 
experiencing this increased heart rate as strange and 
uncomfortable.

A May 1999 VA examination report noted that the veteran had 
recurrent attacks of palpitations during service and was 
diagnosed with Wolff-Parkinson-White syndrome.  The examiner 
noted that the veteran underwent a transbrachial manipulation 
during service, which was unsuccessful and the veteran 
continued to have recurrent tachycardia.  After service, the 
veteran underwent a cardiac procedure.  He indicated that he 
had not experienced tachycardia since that procedure.  On 
examination, the cardiovascular system was regular without 
murmur or thrill.

A July 2003 VA examination report indicated that the veteran 
had ablation of aberrant conduction pathways as a service 
related condition.  Since that time, the examiner indicated 
that the veteran had no signs of Wolff-Parkinson-White 
syndrome.  He had not had atrial fibrillation.  The examiner 
reviewed private treatment records and noted that the veteran 
had a Holter monitor performed privately in February 2003.  
The examiner reported the results, which showed the 24 hour 
heart rhythm showed a minimum heart rate of 53 beats per 
minute, an average heart rate of 88 beats per minute, and a 
maximum heart rate of 152 beats per minute.  No atrial 
fibrillation was noted.  There were two couplets of 
ventricular, ectopic beats noted in the entire 24 hours.  
There were 14 total supraventricular ectopic beats, the 
longest of which was five beats, at a speed of 162 beats per 
minute.  There was a single premature atrial contraction.  
The examiner noted a March 2003 private electrocardiogram 
showed sinus rhythm at a rate of 77 with no abnormalities.  
At the VA examination, the veteran showed no symptoms from 
his chest.  Heart was regular with normal sounds and no 
murmurs.  No significant arrhythmias or any residuals of 
Wolff-Parkinson-White syndrome ablation treatment were noted.  
METs were estimated to equal 13.


Criteria

By regulatory amendment, effective on January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as defined in 38 C.F.R. 
§ 4.104.  See 62 Fed. Reg. 65219 (December 11, 1997).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, 1 Vet. App. at 312-313.

Incomplete auriculoventricular block, without syncope but 
occasionally symptomatic, warranted a 10 percent evaluation. 
A 30 percent evaluation was warranted where there was 
evidence of a complete auriculoventricular block without 
syncope, or where a pacemaker had been inserted. A 60 percent 
evaluation, under those same laws and regulations, required 
evidence of a complete auriculoventricular block, with 
Stokes-Adams attacks several times a year despite the use of 
medication or management of the heart block by a pacemaker.  
38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  The Board 
notes that the term "auriculoventricular" is the former 
terminology for "atrioventricular."

Revised criteria effective from January 12, 1998 provide that 
a when a workload of 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required, a 10 percent evaluation 
is assigned. 38 C.F.R. § 4.104, Diagnostic Code 7015 (2003).  
A 30 percent evaluation is warranted where a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires that there be more than one episode of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 METs, but not greater than 5 METs, 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.


Analysis

Evidence of record indicates that the veteran's reported 
Wolff-Parkinson-White symptoms are not such as would warrant 
a compensable rating under either the old or the revised 
criteria applicable to cardiovascular disorders.  As there is 
no Diagnostic Code that specifically applies to the veteran's 
diagnosed heart disorder, he has been rated by analogy under 
Diagnostic Code 7015.  Significantly, the November 2003 VA 
examination report indicated that no residuals of Wolff-
Parkinson-White syndrome or ablation treatment were noted.  
There is no clinical evidence of record suggesting an 
incomplete auriculoventricular block, without syncope, but 
occasionally symptomatic, which would warrant a 10 percent 
rating under the criteria in effect prior to January 12, 
1998.  In addition, the November 2003 VA examiner noted that 
the veteran's METs were estimated to equal 13.  The veteran 
has not reported dyspnea, fatigue, angina, dizziness, or 
syncope, and medication, continuous or otherwise, is not 
documented in the clinical evidence.  Accordingly, a 10 
percent rating is not warranted under the revised criteria.

The Board is cognizant of the veteran's complaints of 
experiencing a rapid hear rate for short periods of time a 
couple of times per month.  While the veteran has noted that 
such symptoms are strange and uncomfortable, these reported 
complaints are not, absent other findings of a clinically 
documented nature, sufficient as to raise a question that a 
compensable rating is warranted for any period of time from 
the veteran's claim to the present time so as to warrant a 
staged rating due to significant change in the level of 
disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's Wolff-Parkinson-White syndrome 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to a compensable initial rating for Bell's palsy 
is denied.

Entitlement to an initial disability rating of 10 percent for 
herpes dermatitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 10 percent for 
degenerative joint disease of the left shoulder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a compensable initial rating for Wolff-
Parkinson-White syndrome is denied.


REMAND

Service medical records reflect complaints of tenderness 
associated with the cervical spine in April 1996.  However, 
an April 1996 cervical spine x-ray was interpreted as being 
normal.  An October 1996 VA examination report, conducted 
within the presumptive period, notes a diagnosis of 
degenerative joint disease of the cervical spine.  However, 
no x-ray reports are referenced, neither are any such reports 
as may be associated with this VA examination currently of 
record.  A November 1997 VA examination report, accompanied 
by x-rays, notes a diagnosis of degenerative disc disease of 
the cervical spine.  The Board finds that the current 
evidence of record is inadequate to render a discussion as to 
this claim.  Another VA examination is necessary to assess 
the exact nature of any current cervical spine disorder and 
determine whether any element of such disorder may reasonably 
be related to service.  This action is regrettable given the 
length of the appeal period involved in this case.  
Nevertheless, a decision as to this matter cannot be made 
without additional development.

In addition the veteran should be offered the opportunity to 
offer any additional evidence in his possession, which may 
support his claim for entitlement to service connection for a 
cervical spine disorder.

Accordingly, the claim is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a cervical 
spine disorder since September 1996.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should also secure any VA treatment 
records regarding the veteran's 
complaints related to his cervical spine.  
The veteran should be specifically 
informed to furnish the RO with any 
evidence in his possession that is 
pertinent to this claim.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
cervical spine disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is specifically asked to review 
the diagnoses offered in the October 1996 
and November 1997 VA examination reports.  
The examiner should offer an opinion as 
to whether any element of a current 
cervical spine disorder may reasonably be 
attributed to the veteran's period of 
service.  Any such opinions should be 
supported with the examiner's reasoning.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



